DETAILED ACTION
This office action is responsive to amendment filed on May 16th, 2022.
Claims 1, 2, 6~12, 15, 16, and 19~27 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
The prior art of record (see 892 form) does not teach nor suggest “A method, system, and CRM” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: receiving, by a map server of a fabric network, registration information associated with a service to be provided by a server to be connected to a border device of the fabric network, the registration information comprising information identifying an endpoint identifier comprising a unique uniform resource locator for the service to be provided by the server to be connected to the border device, information identifying the border device as a routing locator for the service to be provided by the server to be connected to the border device, and policies associated with the service to be provided by the server to be connected to the border device; resolving the unique uniform resource locator address for the server; receiving a request comprising the information identifying the service provided by the server; and providing, in response to receiving the request comprising the information identifying the service provided by the server, an address for the server, the information identifying the border device, and the policies associated with the service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443